 SHEET METAL WORKERS, LOCAL 13Sheet Metal Workers International Association,Local Union No. 13, AFL-CIO, and its succes-sor, Sheet Metal Workers International Associ-ation Local Union No. 28 (Sheet Metal Con-tractors Association, Hudson & Bergen Coun-ties, New Jersey)' and Paul Mirable. Case 22-CB-4378January 28, 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 23, 1981, the Board issued a Deci-sion and Order in this proceeding,2in which it or-dered, inter alia, Respondent Local 13 to makePaul Mirable whole by paying him the amount ofwages he lost by reason of Respondent Local 13'sdiscrimination against him which was found to bein violation of Section 8(b)(l)(A) and (2) of theAct.Because of a dispute over the amount of backpaydue under the terms of the Board's Order, theActing Regional Director for Region 22, on May28, 1982, issued a backpay specification and noticeof hearing alleging, inter alia, that RespondentLocal 28 is the successor to Respondent Local 13for the purpose of remedying the unfair labor prac-tices committed by Respondent Local 13. On June10, 1982, Respondent filed an answer which gener-ally denied the allegations of the backpay specifica-tion.3By letter dated July 1, 1982, the GeneralCounsel notified Respondent that the answer it sub-mitted in response to the backpay specification didnot comply with Section 102.54 of the Board'sRules and Regulations. Respondent was given untilJuly 8, 1982, to file an amended answer. By tele-gram dated July 8, 1982, Respondent requested anextension of time to file an amended answer. Re-spondent was informed by the General Counseltelephonically that its request had been granted andthat its amended answer should be received byJuly 13, 1982. No amended answer was ever re-ceived from Respondent.On August 13, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary JudgmentI Herein individually referred to as Respondent Local 13 and Respond-ent Local 28, respectively, and collectively referred to as Respondent.2 259 NLRB 374.3 Although not entirely clear, it appears that the same attorney is rep-resenting both Respondent Local 13 and Respondent Local 28, and filedthe answer on behalf of both.should not be granted. Respondent failed to file aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in the case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations, Series 8, asamended, states:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall spe-cifically admit, deny, or explain each andevery allegation of the specification, unless therespondent is without knowledge, in whichcase the respondent shall so state, such state-ment operating as a denial. Denials shall fairlymeet the substance of the allegations of thespecification denied. When a respondent in-tends to deny only a part of an allegation, therespondent shall specify so much of it as istrue and shall deny only the remainder. As toall matters within the knowledge of the re-spondent, including but not limited to the var-ious factors entering into the computation ofgross backpay, a general denial shall not suf-fice. As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which theyare based, he shall specifically state the basisfor his disagreement, setting forth in detail hisposition as to the applicable premises and fur-nishing the appropriate supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to the speciftcation.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegations of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shall266 NLRB No. 1059 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification duly served on Re-spondent states that, pursuant to Section 102.54 ofthe Board's Rules and Regulations, Series 8, asamended, "Respondent shall within 15 days fromthe date of this Specification file with the under-signed Acting Regional Director, acting in thismatter as agent of the National Labor RelationsBoard, an original and four copies of an Answer tothis Specification. To the extent that such answerfails to deny allegations of the Specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegation[s] shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them."In his memorandum in support of the Motion forSummary Judgment, counsel for the General Coun-sel submits that Respondent's answer fails tocomply with the requirements of Section 102.54(b)and (c) of the Board's Rules and Regulations as tospecificity. Therefore, counsel for the GeneralCounsel requests that the Board deem the allega-tions of the backpay specification to be true andadmitted without the need for the taking of evi-dence.A copy of the answer filed by Respondent is at-tached to the Motion for Summary Judgment as anexhibit. This answer simply denies all of the allega-tions contained in the backpay specification.We agree with counsel for the General Counselthat the answer of Respondent Local 13 constitutesa general denial, which fails to comply with the re-quirements of Section 102.54(b) and (c) as to thosecompliance matters within its knowledge. Thus, theanswer does not dispute the accuracy of the grossbackpay figures contained in the specification orprovide any alternative formula for computing theamounts of gross backpay owed. The answer doesnot state that Respondent Local 13 is withoutknowledge as to the wages and hours of Mirable,nor does the answer contain any explanation forthe failure to deny specifically the gross backpayallegations, as required by Section 102.54(c). SinceRespondent Local 13 has failed to deny specificallythe gross backpay allegations or to explain ade-quately its failure to do so, Section 102.54(c) re-quires that these allegations be deemed to be ad-mitted and true. Accordingly, we find them to becorrect.However, as we have held that a general denialof the allegations concerning the interim earningsin a backpay specification is sufficient under Sec-tion 102.54 to raise an issue warranting a hearing,4we shall order a hearing to determine the net inter-im earnings of Paul Mirable.Further, we shall order a hearing on the issue ofwhether Respondent Local 28 is a successor to Re-spondent Local 13 and is obligated to remedy Re-spondent Local 13's unfair labor practices. Underthe Board's Perma Vinyl doctrine,5"one who ac-quires and operates a business of an employerfound guilty of unfair labor practices in basicallyunchanged form under circumstances which chargehim with notice of unfair labor practice chargesagainst his predecessor should be held responsiblefor remedying his predecessor's unlawful conduct."In Cement League,6this principle was found to beapplicable in a union successorship context. How-ever, in Perma Vinyl, the Board specifically stated:Of course, no such adjudication of liabilitycan be made without affording the bona fidepurchaser a full opportunity at a hearing,after adequate notice, to present evidence onthe question of whether it is a successorwhich is responsible for remedying a pred-ecessor's unfair labor practices. The succes-sor would also be entitled, of course, to beheard against the enforcement of any orderissued against it.7Inasmuch as Respondent Local 28 was not made aparty to the underlying unfair labor practice pro-ceeding herein, and thus has never had the oppor-tunity to present evidence at a hearing as to its lia-bility, we find that the general denial of the allega-tion in the backpay specification regarding itsstatus as successor is sufficient to require a hear-ing.8Accordingly, we shall deny counsel for the Gen-eral Counsel's Motion for Summary Judgment, andwe shall order a hearing limited to the determina-tion of the net interim earnings of Paul Mirable andto the issue of whether Respondent Local 28 is asuccessor responsible for remedying RespondentLocal 13's unfair labor practices. However, sincewe have found that the general denial of Respond-4Dews Construction Corp., a subsidiary of The Aspin Group, Inc., 246NLRB 945 (1979).5 Perma Vinyl Corporation, et al., 164 NLRB 968, 969 (1967), enfd. subnom. United States Pipe and Foundry Company v. N.LR.B., 398 F.2d 544(5th Cir. 1968), approved by the Supreme Court in Golden State BottlingCo.. Inc., formerly Pepsi-Cola Bottling Co. of Sacramento, et al. v.N.L.R.B., 414 U.S. 168 (1973).a Local Union No. 46 Metallic Lathers and Reinforcing Iron Workers(Cement League), 259 NLRB 70 (1981).Perma Vinyl, supra at 969, quoted in Golden State, supra at 180.s See Dews Construction Corp., supra at 946.60 SHEET METAL WORKERS, LOCAL 13ent Local 13 as to all other allegations in the back-pay specification is insufficient under Section102.54(b) and (c) of the Board's Rules and Regula-tions, and as no explanation or response to theNotice To Show Cause has been filed, we deemRespondent Local 13 to have admitted all other al-legations in the backpay specification to be true.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment be, and it herebyis, denied.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 22 for the purpose of issuing anotice of hearing and scheduling a hearing beforean administrative law judge, which hearing shall belimited to taking evidence as to the amount of netinterim earnings of Paul Mirable, and as to the lia-bility of Sheet Metal Workers International Associ-ation Local Union No. 28.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision, containing findings, conclusions, and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge's decision on the parties, the provisions ofSection 102.46 of the Board's Rules and Regula-tions, Series 8, as amended, shall apply.61